ORDER
Cosme Maldonado-Cerna was sentenced to 77 months in prison for illegal reentry of the United States as an aggravated felon, see 8 U.S.C. § 1326(a), (b)(2). He appealed, arguing that the district court plainly erred by sentencing him under the formerly mandatory regime. See United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005); United States v. Paladino, 401 F.3d 471, 481 (7th Cir.2005). We remanded to ask whether the judge would have imposed a lesser sentence had he known that the guidelines were advisory, see Paladino, 401 F.3d at 483-84. He answered that he would. Consequently, we VACATE MaldonadoCerna’s sentence and REMAND for resentencing.